Citation Nr: 0503998	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for essential tremor of the 
upper extremities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to April 
1950 and from August 1951 to July 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Thereafter, the case was transferred to the Hartford, 
Connecticut RO.

In December 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  Essential tremor of the upper extremities was not found 
on service entrance examination.

3.  The evidence clearly and unmistakably demonstrates that 
the essential tremor existed prior to service, but does not 
clearly and unmistakably demonstrate that the disorder did 
not chronically increase in severity as a result of service.  


CONCLUSION OF LAW

Essential tremor of the upper extremities was aggravated 
during active service.  38 U.S.C.A. §§  1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that no further 
action is required under the Veterans Claims Assistance Act 
of 2000 or the regulations implementing it because the 
evidence currently of record is sufficient to substantiate 
the veteran's claim.

Factual Background

An essential tremor was not found on an August 1951 
examination of the veteran for entrance onto active duty.  An 
August 1952 service medical record notes an impression of 
"general nervousness."  A February 1953 service medical 
record notes that the veteran was seen for hand tremor of 
several years' duration.  A March 1953 service medical record 
notes a diagnosis of anxiety reaction, mild and chronic.  The 
July 1953 separation examination report notes that the 
veteran had a "nerve condition."

According to a September 2000 letter from the veteran's 
private physician, D. Tarsy, M.D., the veteran is diagnosed 
with essential tremor.  This condition has been present since 
childhood, but according to the veteran, spontaneously 
increased in severity during active service.  The condition 
has continued to increase ever since and has become resistant 
to medications such that bilateral thalamic deep brain 
stimulation surgery has been required to treat it.  Dr. Tarsy 
opined that the diagnosis made in service of "anxiety 
reaction, mild chronic" may not have been accurate and 
instead should have been recognized as the veteran's 
essential tremor, aggravated.

A December 2000 letter from Dr. Tarsy states that after 
reviewing the veteran's military records, the veteran was 
misdiagnosed with anxiety disorder in service.

According to the report of a May 2002 VA examination, the 
veteran reported that he had bilateral hand tremors in 
childhood.  The impression was severe familiar tremor.  The 
examiner opined that the tremor is a familiar condition that 
was not caused by or started in service.  The examiner 
further opined that it is less likely than not that the 
essential tremor was aggravated in service to cause 
deterioration beyond its natural course.

The report of a March 2004 VA examination report notes that 
the veteran has a familial tremor.  The examiner opined that 
it is impossible to say if something happened during the 
veteran's military service which exacerbated the tremor 
beyond its natural history.  The examiner further opined that 
it is more likely that the worsening during military service 
was part of the natural history of the tremor than due to 
some specific occurrence in service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that although the veteran's essential tremor 
of the upper extremities was not noted on the service 
entrance examination, the veteran has consistently stated 
that his tremor began in childhood and the September 2000 
letter from the veteran's private physician, Dr. Tarsy, 
confirms this.  In addition, a February 1953 service medical 
record notes the veteran's complaint of a hand tremor of 
several years' duration.  Moreover, the service medical 
records contain diagnoses of anxiety reaction and 
nervousness, which, Dr. Tarsy has stated are misdiagnoses of 
the tremor.  Although the two VA medical opinions addressing 
the etiology of the tremor do not support a finding that it 
was aggravated by service, the record does not contain clear 
and unmistakable evidence that the tremor was not aggravated 
by active duty.  Accordingly, service connection is in order 
for essential tremor of the upper extremities.  


ORDER

Entitlement to service connection for essential tremor of the 
upper extremities is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


